Citation Nr: 1426777	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a head disorder. 

2.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant, W.B., and J.C.


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The appellant had active duty for training (ACDUTRA) from February 1973 to December 1973; July 6, 1974 to July 20, 1974; June 7, 1975 to June 21, 1975; and from March 21, 1976 to April 3, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded the case in December 2013 for additional development and it now returns for further appellate review.

In July 2011, the appellant, W.B., and J.C. testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the proceeding is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.     

The issue of service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during the appellant's periods of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a back disorder are not met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2013).   

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2009, the RO provided timely VCAA notice that met the requirements.  Specifically, the notice provided all criteria to substantiate a claim for service connection and explained the appellant's and VA's respective responsibilities to obtain relevant evidence.  Such letter also advised him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Thus, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, he has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the appellant's service treatment records, post-service VA and private medical records, records of award of Social Security Administration (SSA) disability benefits, a military photo of the appellant, and lay statements by the appellant, fellow Marines, and his family.  In the December 2013 remand, the Board directed the AOJ to seek additional VA outpatient treatment records from 1973 to 1979, which were obtained and associated with the record.  The Board also instructed the AOJ to initiate a second request for authorization from the appellant to obtain certain records of private medical care and records from a former employer that he had identified as potentially relevant.  No response was received.  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been requested or obtained.   
 
Additionally, the appellant was afforded a VA examination in January 2014 in connection with the current claim.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the appellant; a review of the record, to include his service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Despite the Board's December 2013 directive that the examiner comment on a July 2011 private physician's opinion regarding a contribution of a fall in service to the current back disorder, he did not do so.  However, the Board finds the examination is adequate and that there has been substantial compliance with the remand instructions.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105. 

It is clear from his report that the examiner reviewed the file in detail and considered all the lay reports by the appellant, supported by his family and friends regarding falls in service.  He also noted awareness of the documented injuries after service and the appellant's poor recollection of the events.  The physician considered all the clinical evidence of record.  As the private physician's July 2011 opinion was brief, unsupported by reference to service or clinical records and without rationale, the absence of any specific comment by the VA physician is not a sufficient shortcoming as to render this examination inadequate.   The physician clearly offered a contrary opinion with citations to the record and a rationale, which fulfills the Board's need for a thorough medical review.  Another remand to obtain a comment from the physician when he already expressed his disagreement with the private physician's conclusion would not be productive.  Therefore, the Board finds that there has been substantial compliance with the 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Moreover, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As alluded to previously, the Board remanded this case in December 2013 in order to obtain additional records and afford the appellant a VA examination so as to determine the nature and etiology of his back disorder.  As discussed in the preceding paragraphs, the Board finds that the AOJ has substantially complied with the December 2013 remand instructions such that no further action is necessary.  Id.

The appellant also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2011hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the appellant's in-service experiences he alleges resulted in his back disorder, the type and onset of symptoms, and his contention that his military service caused his back disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records, the Board remanded the issue in December 2013 in order to obtain such records.  Moreover, the Board provided an opportunity for the appellant to identify any additional records and obtained additional VA treatment records.  Additionally, while on remand, the appellant was afforded a VA examination in January 2014 so as to determine the nature and etiology of his back disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant 's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

The appellant served on ACDUTRA as a U.S. Marine.  He reported contended in written statements in 1992, 1993, 1996, in testimony during a July 2011 Board hearing, and to many VA and private examiners that he was physically abused by instructors during his recruit training and on one occasion sustained a fall on his back in a shower.  He contends that his back disorder was caused by injuries during ACDUTRA.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Veteran" status is the first element required for a claim for disability benefits. D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof. 38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

When a claim for service connection is based only on a period of ACDUTRA, such as here, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  Here, veteran status has not yet been established.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.    

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters, supra.

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service personnel records show that the appellant satisfactorily completed Marine recruit and infantry training.  A January 1973 enlistment physical examination showed no spinal or low back muscle abnormalities.  Service treatment records showed that the appellant sought treatment on one occasion in late October 1973 for back pain after slipping and falling in a mud puddle five to six days earlier.  A clinician noted normal movement with no abnormalities, diagnosed muscle strain, and prescribed muscle relaxant medication and restricted duty for 24 hours.  Three weeks later, the appellant underwent a discharge physical examination.  The appellant did not report any illnesses or injuries, and no spinal or musculoskeletal abnormalities were noted by the military physician.  He received an honorable discharge with no medical disabilities and continued to serve in the U.S. Marine Corps Reserves, including three two-week periods of ACDUTRA.  

The appellant reported the circumstances of his injury on many occasions after service.  In statements in 1992, 1993, and 1996, he reported that his fall occurred in the shower and that he was not permitted by his sergeant to seek medical care at the time.  During his Board hearing, the appellant testified that he fell on his back and head after slipping on an oily surface during his first month of training.  In an April 1997 VA examination, the appellant reported that after the fall, he was taken to a hospital and evaluated with X-rays but no abnormalities were found.  He returned to duty in two days.  He also reported rough treatment and physical abuse by drill instructors with trauma to the head and right arm and hand that caused him to fall on his back.  He further reported that he was able to complete multiple rigorous training courses in cold weather, desert, ocean, and helicopter survival.  

Although the appellant reported seeking VA care starting in 1973, the earliest treatment records that were recovered showed that he sought treatment in June 1974 for occasional mild back pain that he had experienced for the past three years (extending prior to service).   The clinician diagnosed chronic low back pain and ordered X-rays, but the results are not of record.  In a March 1976 encounter, a clinician noted that the appellant was asymptomatic and that his examination and X-rays were normal.  In May 1984, the appellant sought treatment for low back pain after falling backward in a chair seven days earlier.  The diagnosis was low back muscle strain.  In May 1986, the appellant fell off his porch on his back while escaping a gasoline fire but injuries to the back were limited to lacerations.  

In a June 1992 letter, the appellant's private physician noted that the appellant then reported severe low back pain with radiation to the lower legs.  The appellant reported that he had been doing heavy physical labor in a landscaping business for the past two years and that the onset of the symptoms followed a July 1, 1992 assault by two coworkers in which he was hit in the back and elsewhere multiple times with a shovel.  The physician noted no history of in-service injuries.  On examination of the lower back, the physician noted significant limitation of motion and muscle spasms.  X-rays obtained after the assault showed narrowing of the L4/5 disc space with Schmol node defects and minimal levoscoliosis.  The physician found that the appellant was unable to return to work and was totally disabled because of the injuries sustain in the July 1, 1992 physical assault.  

Social Security Administration (SSA) reports from 1992 and 1993 are also of record.  The SSA reports show that the appellant received entitlement to disability benefits because of physical and mental disabilities including back pain.  The SSA reports contain numerous medical statements and reports which essentially show that the appellant received treatment for complaints of back pain.  Included within the reports is a September 1992 statement from Dr. G.A.S.  In the statement, the physician noted that while at work, the appellant was attacked by co-workers with a shovel and pole.  It was also noted that since that event, the appellant had experienced somatic problems of the back and had received injections in order to obtain relief for back pain.  After examination, the relevant diagnostic impression was status post physical assault with multiple injuries and hypertension.
In May 1993, SSA granted disability benefits in part due to "chronic pain syndrome" and referred only to the residuals of the 1991 assault.  There was no mention of injuries in military service. 

In an August 1993 hearing, the appellant stated that he served on ships and jumped off helicopters.  He then remembered one occasion where he was showering and a soldier pushed him.  The appellant stated that he slipped and fell and immediately experienced a numbing sensation.  He also recalled incurring injuries resulting from physical attacks by sergeants.

In May 1995 and August 1996, the private physician noted that the appellant injured his low back as a pedestrian hit by a vehicle and as a passenger in another vehicle accident.  On both occasions, the physician diagnosed lumbar lordosis, muscle spasm, and decreased range of motion.  There was no mention of injuries in military service.  

In June 1996, the Board remanded the claims to obtain verification of active duty for training service, additional private, VA, and SSA records, and a VA examination.  

In April 1997, a VA physician noted a review of the entire file and the appellant's report that he had been assaulted in the shower during recruit training with no major injuries and no treatment.  After completing recruit training, he transferred to infantry training where he sustained a fall on his back with no residual injury and completed the rigorous training and two week training periods in 1974-76 with no physical difficulties.  He further reported an assault at work in 1991 and one motor vehicle accident.  The physician reviewed the earlier post service treatment records and imaging studies and noted that the spinal defects of Schmorl's nodes and degenerative changes shown in the 1991 X-rays were not indicative of traumatic injury.  In a concurrent mental health examination, another VA physician noted that the appellant "had some components of a compensation neurosis and that his symptoms appear to be pension-seeking."

The examiner also acknowledged that the record was replete with multiple injuries, including at least three moving vehicle accidents in April 1995, March 1996, and August 1996.  The examiner added that the appellant's laboratory findings during that time were essentially normal, except for X-ray reports which showed evidence of minor degenerative changes and an electromyograph (EMG) which showed bilateral S1-5 nerve root impingement.  The examiner thereafter implied that if the information on the record were appropriately reviewed, no evidence of posterior ramus abnormality which suggested radicular complaints was present.  The examiner also noted that even though the appellant continued to receive treatment including physical therapy, EMG's, bone scans, and other therapies for the back disorder, he had not undergone surgery or received splints, braces, or other treatments.  The appellant was then examined.  After examination, the examiner stated that he did not find any orthopedic pathology in the appellant.  Service-connected spinal, cervical, thoracic or lumbar abnormalities were not present as evidence of disability or dysfunction was not shown.  In fact, the examiner stated that the evidence did not indicate a need for further treatment or care.  The examiner concluded that there was no evidence of any service-connected injury whatsoever or disability of the spine, cervical, thoracic or lumbar region.  

In a November 1998 decision, the Board denied service connection for a back disorder on the basis that the evidence did not demonstrate that the appellant had a current back disorder or, alternatively, that any back defects were not caused or aggravated by any event in active duty training. 
 
The RO received the appellant's petition to reopen the claim for service connection for a back disorder in February 2009.  In December 2009, the RO denied the petition because new and material evidence had not been received.  Subsequently, the appellant authorized the recovery of treatment records from two private physicians. 

In February 2010, the private physician who provided treatment reports in 1992, 1995, and 1996, noted the appellant's report of a fall in the shower and being kicked in the side while in recruit training in 1972 and current symptoms of increased low back pain.  The physician diagnosed lumbar myositis.  The physician did not mention any of the post-service injuries that he previously noted in the 1990s.  

In a February 2010 letter, the appellant's mother noted that she was aware that the appellant had sustained beatings and a bad fall during recruit training but did not provide additional details of a specific back injury.  

In June 2011, another private physician also noted the appellant's report of chronic dull but moderate back pain and stiffness that the appellant treated with over-the-counter and narcotic medication.  In a July 2011 letter, the physician noted the appellant's report of a fall during active service and concluded that the fall caused an injury contributing to the current back pain.  The physician provided no rationale and did not indicate a review of the service treatment records or consider any of the post-service traumatic injuries.  The same month, the appellant's other private physician who had provided records in 1992, 1995, 1996, and 2010 also noted that the appellant was a poor historian with a prior history of stroke and seizure. 

During the July 2011 Board hearing, the appellant, his uncle, and a family friend testified.  In this testimony, the uncle and family friend stated that they knew the appellant at the time of the active duty for training and that they were told at the time about the service injuries.  The appellant testified that he sought VA treatment in 1973 but for psychiatric symptoms.  

In December 2013, the Board found that new and material evidence had been received to reopen the claim, and remanded the issue for additional development to include up-to-date records of VA treatment, records from two additional private physicians and from an employer in the 1990s, and an additional VA examination and opinion relevant to the lumbar spine.  

In December 2013 letter, the AOJ requested authorization to obtain the additional private treatment records and advised the appellant that additional lay statements including any his fellow soldiers would be considered.  No response was received.

VA outpatient treatment records through December 2013 show regular primary and mental health care with on-going symptoms and prescription medication for low back pain.  The AOJ requested all records of VA medical care starting in 1973 at the facility identified by the appellant.  Some additional records were received and have been cited above.  However, as noted above, the earliest record of any treatment was in June 1974 for occasional mild back pain that he had experienced for the past three years (extending prior to service).   

In January 2014, a VA physician noted a review of the claims file and inquired from the appellant the history of his back injuries.  The appellant denied any back trauma three years prior to service.  Regarding injuries in service, he acknowledged a fall when he was pushed by other Marines in 1972 or 1973 but denied an injury from a slip in a mud puddle in 1973.  He reported that a sergeant hit him with a rifle on the right side of his face causing his whole body to hurt.  Regarding injuries after service, he denied any injuries associated with falling from a chair or off a porch or a physical assault by coworkers but acknowledged that he was hit by a car while riding a motorcycle in 1995 that increased his back pain.  He denied being hit as a pedestrian.  The appellant reported that he experienced daily low back pain that he treated with a patch medication.  The physician noted the 1997 X-ray and diagnosis of degenerative disc disease and Schmorl's nodes.  On examination, the physician noted low back tenderness and limitation of motion with no muscle spasms, radiating pain, or abnormal gait.  Muscle strength and reflexes were normal.  Degenerative arthritis of the spine, lumbar degenerative disc and joint disease, and Schmorl's nodes were diagnosed.  The physician summarized the history of contended injuries and treatment during and after service and considered the appellant's reports in comparison with the record.  Regrettably, the physician did not specifically comment on the private physician's July 2011 opinion that that a fall in service contributed to the appellant's low back pain. Nevertheless, the VA physician concluded, "[a]lthough the [appellant] may well have sustained some low back pain in the incidents in service, there is no evidence that it was permanent or that it was present at separation.  Multiple other incidents, as noted above, occurred after service." 

The Board notes that the January 2014 VA examiner interviewed the appellant; reviewed the record, to include his service treatment records; and conducted a physical examination prior to offering an opinion.  Additionally, the examiner offered an opinion that considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the January 2014 VA examiner's opinion.

As an initial matter, the Board notes that the record reflects a current diagnoses of a back disorder, to include degenerative arthritis of the spine, lumbar degenerative disc and joint disease, and Schmorl's nodes.

Regarding the existence of events in service, the appellant is competent to report his observed symptoms and describe the events during and after active duty for training.  Likewise, his family and friend are competent to express their awareness of the appellant's reports of falls in service and their observations of his current back pain and dysfunction.  However, the appellant has denied several occurrences after service that he clearly reported to his clinicians such as the assault, vehicle accidents, and additional falls after service.  Examiners have also found him to be a poor historian and to exaggerate symptoms when examined for compensation purposes.  Therefore, the Board assigns low probative weight to his description of injuries in service, the timing and nature of in-service treatment, and his denial of certain post-service events when they are contrary to clinical and examination reports.  

While the appellant reported three years of back pain in 1974, no specific diagnosis was made.  Additionally, it is credible that the appellant sustained at least one fall and possibly several during recruit and infantry training as it is consistent with the rigorous nature of the training and rough treatment by drill instructors.  Although he might well have been denied access to care by his instructors for alleged abuse or falls prior to October 1973, he was seen in the last month of his active duty for training, and there was no report of chronic pain or previous injury.  He was diagnosed only with muscle strain, prescribed rest for 24 hours, and successfully finished his rigorous training program.  He did not report and a military physician did not note any injuries or abnormalities on his discharge physical examination, and the appellant went on to perform additional rigorous survival exercises in three annual training periods.  Therefore, the Board places greater weight on the opinion of the VA examiner in January 2014 and finds that the appellant did experience one or more falls but that the residuals were limited to muscle strain that resolved in a short time with rest and medication and did not impose chronic limitations.  

Regarding the onset of the appellant's back symptoms, such did not manifest until after a serious physical assault in July 1991.  The Board considered the record of VA treatment for low back pain in 1974, within one year of service.  However, the examiner noted that the back pain was intermittent over a long period of time and there was no mention of specific traumatic injury.  Even though X-ray evidence was not retained from this examination, the appellant was examined again in 1976 and found to be asymptomatic with a normal X-ray study.  To the extent that the appellant experienced occasional back muscle strains, the medical records do not show that these were manifestations of residuals of a traumatic injury but rather just occasional over-exertion muscle strain.  There is no continuity of symptoms associated with the later diagnosis of degenerative arthritis of the spine.  Moreover, as indicated previously, the advantages of the evidentiary presumption regarding chronic diseases, to include arthritis, do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway, supra.  Furthermore, the Board places great probative weight on the reports of the appellant's private physician from 1992 through 1996 and the SSA records that describe very serious assaults and vehicle accidents and attribute the degenerative disc disease to those events with no mention of any events in service.  

Regarding the relationship of the appellant's back disorder to the falls in service vice, the subsequent assault, and vehicle accidents, the Board places great probative weight on the opinions of the VA examiners in both 1997 and 2014 that reviewed the entire record including the service and post-service treatment records and considered the credibility of the lay evidence.  The examiner in 1997 noted the degenerative disease and Schmorl's nodes and concluded that they did not represent residuals of trauma.  The examiner in 2014 in fact agreed with the private physician's opinion in 2011 that the appellant did likely experience or contribute to back pain after a fall but that none of the falls in service caused the degenerative disease that manifested long after service and after significant post-service traumatic events.  To the extent that the private physician attributed a fall in military service to his current lumbar spine disease, the Board assigns very low probative weight to this opinion as the physician provided no rationale and did not indicate awareness of any of the multiple post-service injuries.   

Moreover, to the extent that the appellant and his family members have contended that his back disorder is related to his military service, the Board accords such statements no probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of the etiology of a back disorder involves a medical subject concerning an internal physical process that extends beyond an immediately observable cause-and-effect relationship.  Specifically, such involves knowledge of the musculoskeletal system and the impact trauma, to include a fall, has on it. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the appellant's and his family members' opinions is nonprobative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the third element of service connection is not met.  

Consequently, the weight of the probative evidence demonstrates that a back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during the appellant's periods of ACDUTRA.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).e 
 

ORDER

Service connection for a back disorder is denied. 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the appellant's remaining claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, supra.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  VA must ensure that any medical opinion is based on sufficient facts or data.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  A medical opinion based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and would be of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

The appellant contended in written statements in 1992, 1993, 1996, in testimony during a July 2011 Board hearing, and to many VA and private examiners that he was physically abused by instructors during his recruit training.  He reported that, on one occasion, an instructor struck him in the head or neck and right arm and hands with a rifle and on another occasion he was pushed by a fellow Marine and fell on his back and head in a shower.  He contended that he sustained a traumatic head injury causing chronic headaches, dementia, dizziness, and cognitive and psychiatric deficits.

In December 2013, the Board remanded the claim to obtain additional VA records and private records and afford the appellant the opportunity to submit additional lay evidence.  Additional VA records of care in 1974 and 1976 were recovered, and the appellant submitted a photograph showing him in a Marine dress uniform.  The appellant and his mother call attention to the features of his head and neck in the photograph as indicating residuals of the instructor abuse.  

The appellant was afforded a VA examination for the contended traumatic brain injury in January 2014.  The examining physician noted a review of the claims file and summarized the appellant's description of the injuries, his current symptoms, and performed an examination.  After review of the record, the physician noted that he was unable to provide an opinion.  Although he noted the appellant's lay reports of being hit with a rifle, he noted that he was unsure whether this incident occurred during service and could not find records of military medical care for the slip and fall in 1973.  The Board finds, however, that the opinion is inadequate, inasmuch as there is an October 1973 record of care after a slip and fall, but just not under the circumstances described by the appellant.  The physician noted the appellant's report that he had been examined including with X-rays.  However, the appellant also previously reported that his sergeant would not allow him to obtain medical care after the contented rough treatment and no X-rays were noted during active duty for training.  Nevertheless, there is other service record evidence in a discharge physical examination that showed no head, face, or neck abnormalities or residuals of a head injury and that the appellant continued Reserve service with participation in further rigorous training.  The physician did acknowledge the history of a stroke in 1979 and multiple traumatic injuries in an assault in 1991 and several motor vehicle accidents, but did not consider this history or evaluate the photograph.  

Finally, the physician referred to separate headache and ear examination reports that are not present in the electronic file, and he also recommended a mental health examination, neuropsychological testing, and imaging studies of the head for which there are no records of accomplishment in the file.   

In view of the extensive collection of lay and medical evidence, the examiner's inability to form an opinion, and recommendations for further investigation, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claim.   


Accordingly, the case is REMANDED for the following action:

1.  Obtain additional VA records of outpatient care since December 2013 and disability benefits questionnaires or other reports of VA compensation and pension examinations for headaches and ear disorders prepared by or referred to by the VA physician in January 2014 and associate any records received with the claims file.  

2.  Then, schedule the appellant for a VA traumatic brain injury and a VA mental health examination.  Provide the examiners access to the VBMS electronic file including a copy of this remand.  Request that the examiners review the file including but not limited to the service treatment and discharge examination reports, lay statements and photograph of the appellant, and post-service VA and private treatment records reporting psychiatric and physical medical care including the July 2011 opinion by private physician Dr. M.K. 

All indicated tests and studies to include neuropsychiatric tests and imaging studies of the head should be accomplished (with all results made available to the requesting physician or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability(ies) of the head, face, and neck, chronic headaches, dizziness, dementia and other cognitive or behavioral disorders.  Then, with respect to each such diagnosed disability, the examiner must render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service including the reported trauma inflicted by a rifle to the head or a fall on the back.

Each examiner must set forth all examination findings, along with complete rationale for the conclusions reached.  If an opinion cannot be provided, the examiner must provide the reason such as insufficient evidence to support or rule out a relationship of current disorders to service, a lack of knowledge and experience of the examiner in the relevant medical area, or shortcomings in the state of medical knowledge.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


